Citation Nr: 0010006	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-27 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Whether a March 2, 1987 rating decision denying service 
connection for a nervous disorder contained clear and 
unmistakable error.

2.  Entitlement to an effective date prior to October 24, 
1994, for a grant of service 
connection for bipolar disorder, panic disorder, and 
attention deficit disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to January 
1960 and served on active duty for training (ACDUTRA) from 
July 1 to July 9, 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which granted service connection for bipolar 
disorder, panic disorder, and attention deficit disorder, 
effective from October 24, 1994.  

The case was remanded by the Board in April 1999 pursuant to 
the veteran's request for an RO hearing.  The Board also 
found that a claim of clear and unmistakable error in a March 
2, 1987 rating decision denying service connection for a 
nervous disorder, raised by the veteran during this appeal, 
was inextricably intertwined with the earlier effective date 
claim in appellate status; the RO was instructed to 
adjudicate the intertwined claim.  The requested development 
has been completed and the case has been returned to the 
Board for its appellate review.


FINDINGS OF FACT

1.  The March 1987 RO decision which denied entitlement to 
service connection for a nervous disorder was supported by 
the evidence then of record and was consistent with VA laws 
and regulations then in effect; the decision was not 
undebatably erroneous.

2.  The RO received the veteran's reopened claim for service 
connection for a mental disorder on October 24, 1994.
CONCLUSIONS OF LAW

1.  The rating decision of March 1987 denying service 
connection for a nervous disorder was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1999)

2.  The requirements for an effective date prior to October 
24, 1994, for a grant of service connection for bipolar 
disorder, panic disorder and attention deficit disorder, have 
not been met.  38 U.S.C.A. §§ 5101, 5110 (West 1991); 38 
C.F.R. §§ 3.151, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

The veteran contends that the RO committed clear and 
unmistakable error in failing to establish service connection 
for his mental disorder in a rating decision dated March 2, 
1987.  At that time, the RO denied service connection finding 
that the veteran had been diagnosed with a personality 
disorder and personality disorders were not disabilities 
within the meaning of current law for compensation purposes.  
The veteran has contended, most recently in testimony at the 
RO, that the evidence showed that he was also diagnosed with 
chronic anxiety reaction in service and that this diagnosis 
was overlooked in the RO decision.  He also argued that his 
use of strong medications like Thorazine and Phenobarbital 
should have indicated to the RO that he had more than a 
personality disorder.  Therefore, he urges the Board to 
overturn the 1987 decision as it was a result of clear and 
unmistakable error.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except 
for new and material evidence.  38 C.F.R. § 3.104(a).

Previous determinations that are final and binding, including 
decisions on claims for service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Veterans Appeals (the Court) has 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In the present case, the veteran's claim was denied based 
upon a review of the veteran's service medical records.  In 
June 1959, at entrance, it was noted that the veteran had had 
nervousness secondary to a thyroid disorder in 1958.  In July 
1959, the veteran complained of worry and insomnia and was 
diagnosed with a chronic anxiety reaction.  Clinical notes 
from July and August 1959 show that he was treated with 
Thorazine and Phenobarbital in conjunction with counseling.

In July 1961, one year after the veteran's discharge from 
active duty, he was referred by the Coast Guard Reserve to 
the U. S. Public Hospital Services for a psychiatric 
examination for the purpose of determining his eligibility in 
the Coast Guard Reserves.  Following that evaluation, the 
diagnosis was recorded as passive-aggressive personality 
disorder, of at least 5 years duration, manifested by 
difficulty in school, in the Coast Guard, work, and in his 
personal life, which was considered disqualifying. 

The veteran asserts that the prior RO decision in question 
contains clear and unmistakable error in that the inservice 
diagnosis of chronic anxiety disorder and use of strong 
medications were not considered or carried little weight.  
However, while it is true that there is service medical 
evidence that shows a diagnosis of an anxiety disorder while 
on active duty, there is also medical evidence to indicate 
that the veteran's problems during his brief period of active 
duty were due to a personality disorder.  The July 1961 
Public Health Hospital examination noting such a diagnosis 
was performed approximately one year after service, but it 
was thorough in nature and resulted in only one diagnosis, a 
personality disorder of 5 years duration, which would place 
the onset date before service.  Even if first shown in 
service, a personality disorder is not a disability for VA 
compensation purposes and is not service connectable.  38 
C.F.R. § 3.303(c).  Moreover, it was reported on the 
veteran's preenlistment examination that he had had 
nervousness due to a thyroid disorder prior to service.  
Thus, while there was some medical evidence that supported 
the veteran's claim, there was certainly competent evidence 
of record that supported the RO decision in 1987.  The 
veteran's argument amounts to a disagreement as to how that 
evidence was weighed and, as such, the Board cannot find a 
clear and unmistakable error.  As a claim of clear and 
unmistakable error must be decided based on the evidence that 
was of record at the of the prior decision, it is the 
determination of the Board that there was no clear and 
unmistakable error in the March 2, 1987 decision.

The Board notes that the veteran recently testified that he 
does not remember  receiving notice of the 1987 RO decision 
denying his claim for service connection for a nervous 
condition.  However, a copy of a notice letter sent by the RO 
to the veteran, dated in March 1987, is of record, which 
raises a presumption of administrative regularity that he was 
provided with the letter, and thus received the notice.  
Ashley v. Principi, 2 Vet. App. 307 (1992).

II. Earlier Effective Date

The veteran asserts that he is entitled to an earlier 
effective date for establishment of service connection for 
his bipolar disorder, panic disorder and attention deficit 
disorder prior to its current effective date, October 24, 
1994.  As noted above, an unappealed RO decision in March 
1987 denied the veteran's original claim for service 
connection for a psychiatric disorder, and that decision did 
not contain clear and unmistakable error.  The veteran's 
application to reopen that claim was received by the RO on 
October 24, 1994.  The RO subsequently reopened and allowed 
the claim, and assigned an effective date for service 
connection for bipolar disorder, panic disorder, and 
attention deficit disorder of October 24, 1994.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  However, the 
effective date of an award of disability compensation shall 
be the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service.  38 C.F.R. § 
3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); see Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  38 C.F.R. § 3.155(a); see also Servello, 3 Vet. App. 
at 199 (holding that 38 C.F.R. § 3.155(a) does not contain 
the word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  In determining 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim. See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992); 38 U.S.C.A. § 7104(a).

There is no evidence of record that the veteran submitted a 
reopened claim for service connection for a mental disorder 
after the March 1987 unappealed RO decision that denied his 
original claim, prior to October 24, 1994.  In fact, there is 
no contact of any kind, to include correspondence, testimony 
or medical evidence, submitted from the veteran from October 
1986 until October 1994.  As noted above, it was not until 
October 24, 1994, that the veteran filed an application to 
reopen his claim for service connection for a psychiatric 
disorder, and the RO correctly assigned the date of receipt 
of the reopened claim as the effective date for the grant of 
service connection.  

As the veteran did not file a claim in the intervening years 
between the 1987 unappealed RO decision and his October 24, 
1994 reopened claim, and since the Board has determined that 
there was no clear and unmistakable error in the 1987 
decision, an effective date prior to October 24, 1994, for a 
grant of entitlement to service connection for bipolar 
disorder, panic disorder, and attention deficit disorder is 
not warranted.  The veteran's claim for that benefit must 
therefore be denied.


ORDER

There was no clear and unmistakable error in the March 2, 
1987 RO decision denying service connection for a nervous 
condition.

An effective date prior to October 24, 1994 for entitlement 
to service connection for bipolar disorder, panic disorder 
and attention deficit disorder is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

